Citation Nr: 1626632	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  13-07 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1976.  The Veteran died in August 2010.  The appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2016, the appellant testified during a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran died in August 2010.  The death certificate reflects the immediate cause of death as colon cancer, metastatic, and no underlying causes were identified.

2.  The Veteran was not service connected for any disease or disability during his lifetime or at the time of his death.

3.  The Veteran did not have a disability, to include lung cancer, which could have been presumptively service connected based on his presumed Agent Orange exposure in service and which caused or substantially contributed to the cause of his death or otherwise hastened the onset of death.

4.  The cause of the Veteran's death, colon cancer, first manifested beyond the one year presumptive period for a chronic disease, and has not been shown to be at least as likely as not etiologically related to any disease, injury, or event in service, to include exposure to an herbicide.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the context of a claim for service connection for the cause of the Veteran's death, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a service connection cause of death claim based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim for such based on a disorder not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

Here, VA correspondence issued in September 2010, prior to the initial adjudication of the claim, satisfied the duty to notify provisions with respect to service connection for the cause of the Veteran's death, and notified the appellant of the regulations pertinent to the establishment of an effective date in the event of award of the benefit sought. 

The duty to assist the appellant has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA treatment records and his identified private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Additionally, neither the appellant nor her representative has identified any existing evidence not yet obtained that could be obtained to substantiate the claim.  

A VA medical opinion was not obtained in connection with the appellant's claim.  In the context of a cause of death claim, VA has an obligation to assist a claimant in obtaining evidence necessary to substantiate a claim, including a medical opinion, unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); see also DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  The Board finds that it is not necessary to obtain a medical opinion because there is no reasonable possibility that such assistance would aid in substantiating the claim.  As detailed below, the evidence shows that no injury, disease or event occurred during the Veteran's service to which his death may be related.  A crucial element of the claim turns on whether the Veteran's cancer was due to exposure to herbicide agents such as Agent Orange.  Because the Board finds that this has not been shown to be so, and cannot be presumed to be so, further assistance including a medical opinion is not warranted.  Thus, VA has properly assisted the appellant in obtaining any relevant evidence. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in May 2016, the issue on appeal was fully explained by the VLJ.  In addition, the VLJ and the appellant's representative asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claim.  The appellant has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).




II.  Merits of the Claim

The appellant has set forth one primary theory of entitlement to service connection for the cause of the Veteran's death.  Specifically, in May 2016 testimony, the appellant linked the Veteran's cancer to in-service herbicide exposure in Thailand.  The appellant indicated that this in-service herbicide exposure caused the Veteran to develop lung cancer, which led to his colon cancer, and which in turn caused or contributed to his death.  Thus, the appellant contends that service connection is warranted for the cause of the Veteran's death.

VA death benefits, including dependency and indemnity compensation, are payable to the surviving spouse of a veteran, if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.5, 3.312 (2015).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death. 38 C.F.R. § 3.312(b), (c).  If the evidence shows that the veteran died of a disorder that was ultimately related to his military service; the requirements do not require a service-connected disability to be the primary cause of death, only to be "etiologically related" or "causally connected."  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Moreover, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, such as malignant tumors (to include lung cancer and colon cancer), may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition to the aforementioned principles, if a Veteran was exposed to Agent Orange certain diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service, the diseases include certain cancers such as respiratory cancer (lung cancer), but colon cancer is not one of the cancers listed.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

Additionally, a metastasis of a cancer not associated with herbicide exposure is not entitled to the presumption of service connection due to Agent Orange exposure.  See VAOPGCPREC 18-97 (May 2, 1997) (metastasis represents the progress of the nonservice-connected primary cancer, and is affirmative evidence that the secondary cancer was not the result of some other cause, such as herbicide exposure).

VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand. Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a greater strength than the commercial variant, were used.

According to the bulletin, if a US Air Force veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, this applies only during the Vietnam era, from February 28, 1961 to May 7, 1975.

The Veteran served on active duty from February 1972 to February 1976.  Additionally, prior to his death, in a May 2009 statement, the Veteran referenced asbestos exposure during service in Korat, Thailand in the context of other claims.  The Board is required to consider all issues, and theories of entitlement, raised by the appellant; however, as the appellant has not asserted the Veteran was exposed to asbestos in the context of the current claim the Board will not address such further.  See Robinson v. Peake, 21 Vet. App. 545 (2008).  Nonetheless, with respect to the appellant's contention the Veteran was exposed to Agent Orange in Thailand, the Veteran's service treatment records do document service at the Royal Thai Air Force Base (RTAFB) at Korat, Thailand.  The record also reflects the Veteran's MOS was Air Traffic Control.  Thus, he did not have a security related MOS.  However, in an April 2011 statement from a fellow service member, G. P., he stated he served with the Veteran at the RTAFB from September 1973 to April 1974 and he and the Veteran were assigned to the 1998th Communication Squadron as Air Traffic Controllers.  He stated their duties as Air Traffic Controllers were on occasion to align some of the radar equipment.  He further explained the radar equipment to be aligned was positioned along the west side of the runway near the base boundary and the entire area was void of any growth or vegetation as nothing could be around the equipment that would hinder its performance.  Thus, the Board finds it is credible that the Veteran was exposed to herbicide agents during his military service in Thailand.

As noted above, the Veteran died in August 2010.  His death certificate shows that the immediate cause of death was colon cancer, metastatic, and no underlying causes were identified.  At the time of the Veteran's death, he was not service-connected for any disability and while the Veteran had appeals pending at the time of his death, these appeals were not perfected thereafter by the appellant. 

The appellant testified the Veteran sought treatment for difficulty breathing in October 2008 and a few months later, in January 2009, it was noted there was a high probability that the Veteran had lung cancer.  Then the appellant testified in March 2009 the Veteran had stomach cramps, which were initially diagnosed as diverticulosis and not cancer.  The appellant's testimony is supported by the evidence of record.  Thus, the record demonstrates neither lung cancer nor colon cancer onset within one year of separation from service but rather approximately 32 years after separation from service.  

As noted, colon cancer is not on the list of diseases subject to presumptive service connection due to exposure to Agent Orange.  VA's Secretary has determined that a presumption of service connection based on exposure to certain herbicides, including Agent Orange, is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  However, lung cancer, as a respiratory cancer, is recognized as a disease subject to presumptive service connection based on Agent Orange exposure, the record does not show that the Veteran had the type of lung cancer for which the presumption can be afforded.  Specifically, VA treatment records, most recently dated in May 2010, diagnosed metastatic colonic carcinoma with pulmonary, skeletal, liver and brain metastases.  Secondary cancers, as the Veteran had in other parts of the body, including the lungs, do not qualify for a location based presumption of service connection based on Agent Orange exposure.  See VAOGCPREC 18-97 (May 2, 1997) (presumptive service connection may not be established for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure).

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).

However, the appellant has not presented medical evidence supporting any causal link between the Veteran's Agent Orange exposure in service and the colon cancer which caused his death.  Hence, service connection may not be sustained on that basis.  Furthermore, the probative evidence of record does not show that the cause of the Veteran's death or a contributing condition was related to his active military service.  The appellant has not identified any other injury, disease or event during service to which the Veteran's death could be related.  The Veteran's service treatment records do not reference any disorder that caused the Veteran's death including colon cancer or lung cancer.  The Veteran's August 1975 separation examination does not indicate any lung or respiratory issues or the existence of colon cancer.  

While the Board is sympathetic to the appellant's contentions that her husband, the Veteran, died of service-related causes, her lay beliefs cannot ultimately serve to support the claim.  Whether a particular disease or disability caused or substantially contributed to death are distinctly medical questions.  The appellant has not been shown to possess the requisite expertise or knowledge to address these questions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for the cause of the Veteran's death is not warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


